Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-20 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2186.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 1-3 and 10-14 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Sugimoto (US No. 5,850,541).  
In regard to claim 1, Sugimoto discloses a bus-cycle validation circuitry (item 105c of figure 1), configured to: receive, from a microcontroller, a request to perform a memory operation (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Sugimoto discloses when the CPU section 101 requires access to the storage device 106 or the peripheral function 107, it activates an access request signal 102 for a read or write access in synchronization with the rising edge of the CPU clock 112, and outputs to the internal address bus 103 the address of the device to be accessed in synchronization with the subsequent falling edge.  The BCU section 105 activates a bus cycle in response to the access request signal 102 from the CPU section 101 and the address output to the internal address bus 103, and during a write access, outputs data on the internal data bus 104 to the external bus 108.  See col. 5, lines 24-53);

    PNG
    media_image1.png
    1026
    730
    media_image1.png
    Greyscale

determine whether the request can be satisfied by a peripheral device associated with the bus-cycle validation circuitry (in Sugimoto, the clock control section 105c comprises a clock control signal generation means 1053 and a gate 1052. If the access request retained in the access request hold mechanism 1051 is for a read access and the bus state generator 1050 indicates that the buses are operating, and when the ready signal 109 becomes inactive, then the clock control signal generation means 1053 inactivates a clock control signal 1054 to be output, and activates the clock control signal 1054 immediately before the end of the bus cycle. The gate 1052 shuts off the passage of the clock 111 while the clock control signal 1054 remains inactive.  See col. 6, lines 20-30); and upon determining that the request can be satisfied by the peripheral device, provide a signal to initiate a peripheral function of the peripheral device to satisfy the request (in Sugimoto, the BCU section 105 then generates wait states TW in response to the ready signal 109 from the device to be accessed, and when the ready signal 109 then becomes active, retrieves the data output by the accessed device to the external bus 108, and outputs it to the internal data bus 104 to end the read bus cycle. In this case, the read data is established on the internal data bus 104 during the fourth CPU clock cycle beyond the CPU clock cycle CS1 in which the CPU section 101 has output a read access request.  See col. 6, lines 32-52).
In regard to claim 2, Sugimoto discloses wherein the signal comprises a cycle-enable signal that triggers selection of the peripheral function of the peripheral device to provide a response to the request (in Sugimoto, the access control section 305b in the BCU section 305 activates a bus cycle in response to the access request signal 302 from the CPU section 301 and the address output to the internal address bus 303, and during a write cycle, outputs the data on the internal data bus 304 to the external bus 308.  See col. 8, lines 6-10).
In regard to claim 3, Sugimoto discloses wherein the peripheral function comprises a memory operation, comprising a direct memory access (DMA) operation, a memory write operation, a memory read operation, a memory refresh operation, or any combination thereof (in Sugimoto, when the CPU section 301 requires an access to the storage device 306 or the peripheral function 307, it activates an access request signal 302 for a read or write access in synchronization with the rising edge of the CPU clock 311, and outputs to the internal address bus 303 the address of the device to be accessed in synchronization with the subsequent falling edge.  See col. 7, lines 55-65).
In regard to claim 10, Sugimoto discloses wherein the peripheral device is communicatively coupled to the microcontroller via one or more printed circuit traces (in Sugimoto, the BCU section 105 must pass data to the CPU section 101 through the internal data bus 104 during the clock cycle subsequent to the clock cycle in which the CPU section 101 has output an access request signal 102 for a read access. Thus, when the CPU section 101 issues a read access request, the clock control section 105c in the BCU section 105 controls the CPU clock 112 so as to extend the clock cycle of the CPU section 101 to ensure the arrival of data.  See col. 5, line 63 through col. 6, line 9).
In regard to claim 11, Sugimoto discloses to configured to run in parallel with address mapping logic that determines whether the request is intended for the peripheral device (in Sugimoto, the wait register 3052 has the numbers of wait states corresponding to the access speeds of the storage device 306 and the peripheral function 307 registered with the addresses of these devices. When the address of an device to be accessed is output to the internal address bus 303, the address decoder 3051 that decodes the address reads the corresponding number of wait states from the wait register 3052, and places it at one input of the comparator 3055; a bus state count output by the bus state generator 3053 and indicating the number of bus states that have been executed including the current one is placed at the other output.  See col. 8, lines 23-41).
In regard to claim 12, Sugimoto discloses the BTU disposed within a self-selecting bus decoder tasked with selecting the peripheral device for satisfying the request (in Sugimoto, the wait register 3052 has the numbers of wait states corresponding to the access speeds of the storage device 306 and the peripheral function 307 registered with the addresses of these devices. When the address of an device to be accessed is output to the internal address bus 303, the address decoder 3051 that decodes the address reads the corresponding number of wait states from the wait register 3052, and places it at one input of the comparator 3055; a bus state count output by the bus state generator 3053 and indicating the number of bus states that have been executed including the current one is placed at the other output.  See col. 8, lines 23-41).
In regard to claim 13, Sugimoto discloses a method, comprising: receiving, at bus-cycle validation circuitry a request to perform a memory operation (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Sugimoto discloses when the CPU section 101 requires access to the storage device 106 or the peripheral function 107, it activates an access request signal 102 for a read or write access in synchronization with the rising edge of the CPU clock 112, and outputs to the internal address bus 103 the address of the device to be accessed in synchronization with the subsequent falling edge.  The BCU section 105 activates a bus cycle in response to the access request signal 102 from the CPU section 101 and the address output to the internal address bus 103, and during a write access, outputs data on the internal data bus 104 to the external bus 108.  See col. 5, lines 24-53);

    PNG
    media_image1.png
    1026
    730
    media_image1.png
    Greyscale

determining whether the request can be satisfied by a peripheral device associated with the bus-cycle validation circuitry (in Sugimoto, the clock control section 105c comprises a clock control signal generation means 1053 and a gate 1052. If the access request retained in the access request hold mechanism 1051 is for a read access and the bus state generator 1050 indicates that the buses are operating, and when the ready signal 109 becomes inactive, then the clock control signal generation means 1053 inactivates a clock control signal 1054 to be output, and activates the clock control signal 1054 immediately before the end of the bus cycle. The gate 1052 shuts off the passage of the clock 111 while the clock control signal 1054 remains inactive.  See col. 6, lines 20-30); and upon determining that the request can be satisfied by the peripheral device, providing a signal to initiate a peripheral function of the peripheral device to satisfy the request (in Sugimoto, the BCU section 105 then generates wait states TW in response to the ready signal 109 from the device to be accessed, and when the ready signal 109 then becomes active, retrieves the data output by the accessed device to the external bus 108, and outputs it to the internal data bus 104 to end the read bus cycle. In this case, the read data is established on the internal data bus 104 during the fourth CPU clock cycle beyond the CPU clock cycle CS1 in which the CPU section 101 has output a read access request.  See col. 6, lines 32-52).
In regard to claim 14, Sugimoto discloses wherein the signal comprises a cycle-enable signal that triggers selection of the peripheral function of the peripheral device to provide a response to the request (in Sugimoto, the access control section 305b in the BCU section 305 activates a bus cycle in response to the access request signal 302 from the CPU section 301 and the address output to the internal address bus 303, and during a write cycle, outputs the data on the internal data bus 304 to the external bus 308.  See col. 8, lines 6-10); and wherein the peripheral function comprises a memory operation, comprising a direct memory access (DMA) operation, a memory write operation, a memory read operation, a memory refresh operation, or any combination thereof (in Sugimoto, when the CPU section 301 requires an access to the storage device 306 or the peripheral function 307, it activates an access request signal 302 for a read or write access in synchronization with the rising edge of the CPU clock 311, and outputs to the internal address bus 303 the address of the device to be accessed in synchronization with the subsequent falling edge.  See col. 7, lines 55-65).	

Examiner's note:

Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Allowable Subject Matter
	Claims 18-20 are allowable over the prior of records.
	Claims 4-9 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an Examiner's statement of reasons for the indication of allowable subject matter:  Claims 4, 7, 9, 15-17 are allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach
	wherein the peripheral function comprises the memory read operation and the signal is configured to initiate execution of the peripheral function to provide a response to the request, the response to the request comprising an indication of contents of data at a specified memory address provided in the request (claim 4);
configured to receive the request from the microcontroller via a bus translator communicatively coupled to the bus-cycle validation circuitry (claim 7);
the bus-cycle validation circuitry disposed within the peripheral device (claim 9);
wherein a response to the request comprises a status indication of the peripheral function, the status indication comprising: an indication of completion of the peripheral function, an indication of error in performance of the peripheral function, or both (claim 15);
receiving the request from the microcontroller via a bus translator communicatively coupled to the bus-cycle validation circuitry; and causing the peripheral function to provide a response to the request to the bus translator (claim 16);
identifying a type of the peripheral function based upon the request; and identifying a type of response to provide based upon the type of the peripheral function (claim 17);
a peripheral device, comprising: a memory; peripheral function circuitry configured to implement a peripheral function on the memory; and bus-cycle validation circuitry, configured to: receive, from a microcontroller external to the peripheral device, a request to perform a memory operation; determine whether the request can be satisfied by the peripheral device; and upon determining that the request can be satisfied by the peripheral device, provide a signal to the peripheral function circuitry to initiate the peripheral function on the memory, to satisfy the request. 

Conclusion
	Claims 1-3, 10-14 are rejected.  Claims 4-9 and 15-17 are objected.  Claims 18-20 are allowed.
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Hwang et al. (US Pub No. 2005/0138236) disclose a direct memory access control device and method for automatically updating data transmission size from peripheral.
Rowland et al. (US No. 5,537,664) disclose methods and apparatus for generating I/O recovery delays in a computer system.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186